STONE, J.
I concur, but in doing so I wish to point out that the water project was in a preliminary stage of development when the 1965-1966 assessment was made on the basis of a single district and no property was directly benefited during that period. Evidence before the board that the intangible benefits derived from the fact the project was under construction inured to the entire district is sufficient to support the creation of a single zone for tax purposes. In future years this may not be true and, since the creation of “zones of benefit” occurs annually, there is nothing to preclude a distinction in the future between various areas of the district according to the benefits as defined in the act.
The authorities cited in the opinion to support the conclusion that the term “zone” as used in the act means “geographical area” seem to be conclusive on this point. It is true, as appellants point out, that if the criteria for determining benefits as delineated- by the statute are applied geographically, an injustice results to some property owners. For example, in an agricultural area the owner of farm property would probably benefit under all of the criteria, while an owner of oil and gas rights might not benefit at all. Indeed, an increase in underground water might make it more difficult to produce oil and gas. This disparity of benefits within the area “zone” is of statutory origin and any remedy must be through legislative action.
G-argano, J., deeming himself disqualified, did not participate.
A petition for a rehearing was denied October 30, 1967. Gargano, J., did not participate therein. Appellants’ petition for a hearing by the Supreme Court was denied November 30, 1967.